Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

The instant application having Application No. 15/968,373 has claims 1, 3, 6, 7, 9-11, 13, 16, 17, 19-21, 23, 25, and 27-30 pending in the application filed on 05/01/2018; there are 3 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.  The applicant canceled the original claims 4, 8, 14, 18 and 26 and added the new claims 28-30 (dated 07/18/2022).

Response to Arguments

This Office Action is in response to applicant’s communication filed on July 18, 2022 in response to PTO Office Action dated April 19, 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.


Claim Rejections


Claim Rejections - 35 USC § 103

 35 USC § 103 Rejection of claims 1, 3, 6, 7, 9-11, 13, 16, 17, 19-21, 23, 25, and 27


Applicant's arguments filed on 07/18/2022 with respect to the claims 1, 3, 6, 7, 9-11, 13, 16, 17, 19-21, 23, 25, and 27 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 7, 9-11, 13, 16, 17, 19-21, 23, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US PGPUB 20140208007) in view of Choi et al (US PGPUB 20130046919) and in further view of Kotte et al (US PGPUB 20150347029). 

As per claim 1:
Cohen teaches:
“A controller comprising” (Paragraph [0029] (a controller configured to)) 
  “a counter counting a first number of accesses to each of a plurality of map data associating a logic address with a physical address regarding data at a first period and counting a second number of accesses to each of the plurality of map data at a second period” (Paragraph [0392] and Paragraph [0393] (the LBA Counters Array tracks characteristics of accesses to LBAs i.e. a plurality of counters that each respectively track the number of read/write operations to an LBA or group of contiguous LBAs, maps that convert LBAs to block and/or page addresses of the NVM and the forward mapping table is used to translate a logical block address (LBA) from the perspective of a host  to a physical address in a physical address space of a storage device where the data analysis determines characteristics of Write Data over a particular time interval  (counting for different time periods))
“and obtaining a deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data, wherein the first period is different from the second period” (Paragraph [0395] (the band selector selects a hotter band for write data that is determined to be relatively more frequently written (obtaining a deviation between the first number of accesses and the second number of accesses)  i.e. newly written Host Data, or where the LBA Counters indicate relatively many writes over a particular time interval (wherein the first period is different from the second period))).
Cohen does not EXPLICITLY discloses: a meta data table storing the first and second number of accesses regarding the plurality of map data and deviations between the first numbers of accesses and the second numbers of accesses regarding the plurality of map data; a processor determining one or more hot pages; the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold; and controlling a memory device to perform a garbage collection operation on a victim memory block selected based on which a greatest number of the hot pages among a plurality of memory block includes a greatest number of the hot pages among a plurality of memory blocks.
However, in an analogous art, Choi teaches:
“a meta data table storing the first and second number of accesses regarding the plurality of map data and deviations between the first numbers of accesses and the second numbers of accesses regarding the plurality of map data” (Paragraph [0070], Paragraph [0074], (Paragraph [0075] and Fig.6  (A mapping relationship between the logical address and the physical address of the user data may be stored as meta data, where the meta data includes mapping information, write count information (access counts or deviations between numbers) and the mapping information defines a mapping relationship between a logical address and a physical address)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Choi and apply them on teachings of Cohen for “a meta data table storing the first and second number of accesses regarding the plurality of map data and deviations between the first numbers of accesses and the second numbers of accesses regarding the plurality of map data”.  One would be motivated as the meta data may be stored in a memory in which user data corresponding to the meta data has been stored and it makes it more efficient to store meta data, which corresponds to user data stored. (Choi, Paragraph [0081]).
Cohen and Choi do not EXPLICITLY disclose: a processor determining one or more hot pages; the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold; and controlling a memory device to perform a garbage collection operation on a victim memory block selected based on which a greatest number of the hot pages among a plurality of memory block includes a greatest number of the hot pages among a plurality of memory blocks. 
However, in an analogous art, Kotte teaches:
“a processor determining one or more hot pages” (Paragraph [0015] and Paragraph [0027] (one or processor executing method to identify hot regions))
“the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold” (Paragraph [0016] (in accordance with a determination that the region is accessed more than the predetermined threshold number of times during the predetermined time period, marking the region with a hot region indicator))
“and controlling a memory device to perform a garbage collection operation on a victim memory block selected based on which a greatest number of the hot pages among a plurality of memory block includes a greatest number of the hot pages among a plurality of memory blocks” (Paragraph [0022] and Paragraph [0027] (memory storing one or more programs, which when executed cause the storage device to control the garbage collection operation by blocks storing data for one or more regions marked with the hot region indicator are selected for garbage collection with higher probability than blocks storing data only for regions other than regions marked with the hot region indicator)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Kotte and apply them on teachings of Cohen and Choi for “a processor determining one or more hot pages; the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold; and controlling a memory device to perform a garbage collection operation on a victim memory block selected based on which a greatest number of the hot pages among a plurality of memory block includes a greatest number of the hot pages among a plurality of memory blocks”.  One would be motivated as after garbage collection, the new block contains pages with valid data, free pages that are available for new data to be written and the efficiency of the algorithm used to pick the next block(s) to re-write and erase has a significant impact on the lifetime and reliability of flash-based storage systems (Kotte, Paragraph [0039]).

As per claim 3:
Cohen, Choi and Kotte teach the controller as specified in the parent claim 1 above. 
Kotte further teaches:
“wherein the processor determines the hot pages as invalid pages and determines a page in which the hot data is most recently programmed as a valid page” (Paragraph [0087] and Paragraph [0088] (hot blocks will typically have more invalid pages due to the frequent updating of data in the hot regions and if an LBA for a write request is from a hot region, the data specified by the write request is stored on the active hot block (most recently programmed as a valid page))).

As per claim 6:
Cohen, Choi and Kotte teach the controller as specified in the parent claim 1 above. 
Kotte further teaches:
“wherein the selection unit selects data corresponding to map data having the deviation smaller than a predetermined threshold as cold data” (Paragraph [0016] and Paragraph [0087] (determining whether the region is accessed by the plurality of I/O requests more than a predetermined threshold number of times during a predetermined time period and if a region is not marked with a hot region indicator i.e. number of accesses is less than the threshold then referred to as an active cold block)).

As per claim 7:
Cohen, Choi and Kotte teach the controller as specified in the parent claim 1 above. 
Choi further teaches:
“wherein the meta data table is stored by units of map segments” (Paragraph [0070] (a mapping relationship between the logical address and the physical address of the user data may be stored as mapping table in meta data)).
Also, Kotte further teaches:
“and the processor controls the memory device to periodically flush the table into the memory device” (Paragraph [0086] and Paragraph [0107] (forward mapping table is stored in memory associated with the storage device and the blocks storing data for one or more regions marked with the hot region indicator are selected for garbage collection (flushing))).

As per claim 9:
Cohen, Choi and Kotte teach the controller as specified in the parent claim 1 above. 
Kotte further teaches:
“wherein the processor controls the memory device to program the hot data only into a hot memory block region of the memory device” (Paragraph [0027] and Paragraph [0088] (one or more processors when executing the program to control the storing data in the memory and a queue of hot blocks available for writing, with a pointer to the active hot block for storing data from write requests to a hot region)).

As per claim 10:
Cohen, Choi and Kotte teach the controller as specified in the parent claim 9 above. 
Kotte further teaches:
“wherein the hot memory block region is a region, in which only the hot data is programmed” (Paragraph [0088] (the region of the logical address space in which those popular files reside are marked with a hot region indicator, if the region is accessed more than a predetermined threshold during a predefined period of time)).

As per claim 11:
Cohen teaches:
“An operating method of a controller, the method comprising” (Paragraph [0023] (method in accordance with a predetermined or a dynamically determined criterion perform one of a plurality of modes of operation includes))
“counting a first number of accesses to each of a plurality of map data associating a logic address with a physical address regarding data at a first period and counting a second number of accesses to each of the plurality of map data at a second period” (Paragraph [0392] and Paragraph [0393] (the LBA Counters Array tracks characteristics of accesses to LBAs i.e. a plurality of counters that each respectively track the number of read/write operations to an LBA or group of contiguous LBAs, maps that convert LBAs to block and/or page addresses of the NVM and the forward mapping table is used to translate a logical block address (LBA) from the perspective of a host  to a physical address in a physical address space of a storage device where the data analysis determines characteristics of Write Data over a particular time interval  (counting for different time periods))
“and obtaining a deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data, wherein the first period is different from the second period” (Paragraph [0395] (the band selector selects a hotter band for write data that is determined to be relatively more frequently written (obtaining a deviation between the first number of accesses and the second number of accesses)  i.e. newly written Host Data, or where the LBA Counters indicate relatively many writes over a particular time interval (wherein the first period is different from the second period))).
Cohen does not EXPLICITLY discloses: storing, in a meta data table,  the first and second number of accesses regarding the plurality of map data and deviations between the first numbers of accesses and the second numbers of accesses regarding the plurality of map data; determining one or more hot pages; the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold; selecting a victim memory block based on which memory block includes a greatest number of the hot pages among a plurality of memory blocks; and controlling a memory device to perform a garbage collection operation on a victim memory block.
However, in an analogous art, Choi teaches:
“storing, in a meta data table,  the first and second number of accesses regarding the plurality of map data and deviations between the first numbers of accesses and the second numbers of accesses regarding the plurality of map data” (Paragraph [0070], Paragraph [0074], (Paragraph [0075] and Fig.6  (A mapping relationship between the logical address and the physical address of the user data may be stored as meta data, where the meta data includes mapping information, write count information (access counts or deviations between numbers) and the mapping information defines a mapping relationship between a logical address and a physical address)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Choi and apply them on teachings of Cohen for “storing, in a meta data table, the first and second number of accesses regarding the plurality of map data and deviations between the first numbers of accesses and the second numbers of accesses regarding the plurality of map data”.  One would be motivated as the meta data may be stored in a memory in which user data corresponding to the meta data has been stored and it makes it more efficient to store meta data, which corresponds to user data stored. (Choi, Paragraph [0081]).
Cohen and Choi do not EXPLICITLY disclose: determining one or more hot pages; the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold; selecting a victim memory block based on which memory block includes a greatest number of the hot pages among a plurality of memory blocks; and controlling a memory device to perform a garbage collection operation on a victim memory block. 
However, in an analogous art, Kotte teaches:
“determining one or more hot pages” (Paragraph [0015] and Paragraph [0027] (one or processor executing method to identify hot regions))
“the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold” (Paragraph [0016] (in accordance with a determination that the region is accessed more than the predetermined threshold number of times during the predetermined time period, marking the region with a hot region indicator))
“selecting a victim memory block based on which memory block includes a greatest number of the hot pages among a plurality of memory blocks; and controlling a memory device to perform a garbage collection operation on a victim memory block” (Paragraph [0022] and Paragraph [0027] (memory storing one or more programs, which when executed cause the storage device to control the garbage collection operation by blocks storing data for one or more regions marked with the hot region indicator are selected for garbage collection with higher probability than blocks storing data only for regions other than regions marked with the hot region indicator)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Kotte and apply them on teachings of Cohen and Choi for “determining one or more hot pages; the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold; selecting a victim memory block based on which memory block includes a greatest number of the hot pages among a plurality of memory blocks; and controlling a memory device to perform a garbage collection operation on a victim memory block”.  One would be motivated as after garbage collection, the new block contains pages with valid data, free pages that are available for new data to be written and the efficiency of the algorithm used to pick the next block(s) to re-write and erase has a significant impact on the lifetime and reliability of flash-based storage systems (Kotte, Paragraph [0039]).

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 3 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 6 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 7 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 9 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 10 above.

As per claim 21:
Cohen teaches:
“A memory system comprising” (Paragraph [0012] (a system including)) 
“a memory device for storing data” (Paragraph [0012] (systems including one or more instances of the SSD)) 
“and a controller comprising” (Paragraph [0011] (a Solid-State Disk (SSD) including an SSD controller))
  “a counter counting a first number of accesses to each of a plurality of map data associating a logic address with a physical address regarding data at a first period and counting a second number of accesses to each of the plurality of map data at a second period” (Paragraph [0392] and Paragraph [0393] (the LBA Counters Array tracks characteristics of accesses to LBAs i.e. a plurality of counters that each respectively track the number of read/write operations to an LBA or group of contiguous LBAs, maps that convert LBAs to block and/or page addresses of the NVM and the forward mapping table is used to translate a logical block address (LBA) from the perspective of a host  to a physical address in a physical address space of a storage device where the data analysis determines characteristics of Write Data over a particular time interval  (counting for different time periods))
“and obtaining a deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data, wherein the first period is different from the second period” (Paragraph [0395] (the band selector selects a hotter band for write data that is determined to be relatively more frequently written (obtaining a deviation between the first number of accesses and the second number of accesses)  i.e. newly written Host Data, or where the LBA Counters indicate relatively many writes over a particular time interval (wherein the first period is different from the second period)))
“a selector selecting whether the map data is hot data based on the deviation value” (Paragraph [0395] (the Band Selector selects a hotter band for write data that is determined to be relatively more frequently written or or where the LBA Counters indicate relatively many writes over a particular time interval))
“a detector detecting one or more hot pages storing the hot data” (Paragraph [0396] (the Band Selector will select a hot band for write data that is determined to be write-only)).
Cohen does not EXPLICITLY discloses: a meta data table storing the first and second number of accesses regarding the plurality of map data and deviations between the first numbers of accesses and the second numbers of accesses regarding the plurality of map data; a processor determining one or more hot pages; the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold; and controlling a memory device to perform a garbage collection operation on a victim memory block selected based on which a greatest number of the hot pages among a plurality of memory block includes a greatest number of the hot pages among a plurality of memory blocks in the memory device.
However, in an analogous art, Choi teaches:
“a meta data table storing the first and second number of accesses regarding the plurality of map data and deviations between the first numbers of accesses and the second numbers of accesses regarding the plurality of map data” (Paragraph [0070], Paragraph [0074], (Paragraph [0075] and Fig.6  (A mapping relationship between the logical address and the physical address of the user data may be stored as meta data, where the meta data includes mapping information, write count information (access counts or deviations between numbers) and the mapping information defines a mapping relationship between a logical address and a physical address)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Choi and apply them on teachings of Cohen for “a meta data table storing the first and second number of accesses regarding the plurality of map data and deviations between the first numbers of accesses and the second numbers of accesses regarding the plurality of map data”.  One would be motivated as the meta data may be stored in a memory in which user data corresponding to the meta data has been stored and it makes it more efficient to store meta data, which corresponds to user data stored. (Choi, Paragraph [0081]).
Cohen and Choi do not EXPLICITLY disclose: a processor determining one or more hot pages; the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold; and controlling a memory device to perform a garbage collection operation on a victim memory block selected based on which a greatest number of the hot pages among a plurality of memory block includes a greatest number of the hot pages among a plurality of memory blocks in the memory device. 
However, in an analogous art, Kotte teaches:
“a processor determining one or more hot pages” (Paragraph [0015] and Paragraph [0027] (one or processor executing method to identify hot regions))
“the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold” (Paragraph [0016] (in accordance with a determination that the region is accessed more than the predetermined threshold number of times during the predetermined time period, marking the region with a hot region indicator))
“and controlling a memory device to perform a garbage collection operation on a victim memory block selected based on which a greatest number of the hot pages among a plurality of memory block includes a greatest number of the hot pages among a plurality of memory blocks in the memory device” (Paragraph [0022] and Paragraph [0027] (memory storing one or more programs, which when executed cause the storage device to control the garbage collection operation by blocks storing data for one or more regions marked with the hot region indicator are selected for garbage collection with higher probability than blocks storing data only for regions other than regions marked with the hot region indicator)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Kotte and apply them on teachings of Cohen and Choi for “a processor determining one or more hot pages; the hot page storing hot data among data corresponding to the plurality of map data based on whether the deviation between the first number of accesses and the second number of accesses regarding each of the plurality of map data is greater than or equal to a predetermined threshold; and controlling a memory device to perform a garbage collection operation on a victim memory block selected based on which a greatest number of the hot pages among a plurality of memory block includes a greatest number of the hot pages among a plurality of memory blocks in the memory device”.  One would be motivated as after garbage collection, the new block contains pages with valid data, free pages that are available for new data to be written and the efficiency of the algorithm used to pick the next block(s) to re-write and erase has a significant impact on the lifetime and reliability of flash-based storage systems (Kotte, Paragraph [0039]).

As per claim 23:
Cohen, Choi and Kotte teach the memory system as specified in the parent claim 21 above.
Kotte, further teaches:
“wherein the processor determines a page, in which the hot data is most recently programmed, as a valid page” (Paragraph [0088] (a queue of hot blocks available for writing, with a pointer to the active hot block for storing data from write requests to a hot region)).

As per claim 25, the claim is rejected based upon the same rationale given for the parent claim 21 and the claim 7 above.

As per claim 27, the claim is rejected based upon the same rationale given for the parent claim 21 and the claim 9 above.

As per claim 28:
Cohen, Choi and Kotte teach the controller as specified in the parent claim 1 above.
Kotte, further teaches:
“wherein the first period and the second period are not overlapped with each other” (Paragraph [0103] (the respective time period used to determine whether to adjust a particular type of I/O operation may encompass both the prior predetermined time period and the current predetermined time period for e.g., a one hour time period preceding the current one hour time period)).

As per claim 29, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 28 above.

As per claim 30, the claim is rejected based upon the same rationale given for the parent claim 21 and the claim 28 above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CAI et al, (US PGPUB 20160342458), memory systems may include a memory including a plurality of blocks, and a controller suitable for counting, with a counter, a number of reads to a block of the plurality of blocks, updating wordline information of a plurality of wordlines in the counted block when the number of reads exceeds a block read count threshold, selecting a wordline from the plurality of wordlines, determining an error rate of a neighbor wordline to the selected wordline, and reclaiming data in the block when the error rate exceeds an error threshold.
Strasser et al, (US PGPUB 20150149817), a method includes determining a configuration parameter for a set of storage cells of a non-volatile recording medium. A method includes reading data from a set of storage cells using a determined configuration parameter. A method includes adjusting a configuration parameter based on read data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163